DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 12/14/2020.
Claims 26-45 are pending, with claims 1-25 being cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/4/2021 and 1/6/2021 have been considered by Examiner. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 34-38, 40-41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPAN 2014/0355707) in view of Khan (USPAN 2013/0202054).
Consider claim 26, Kim discloses a user equipment (UE) (see figure 1 (reproduced below for convenience), wherein disclosed is said user equipment), comprising: 
(see figure 1: a plurality of antenna arrays; see paragraph 33: receiving reference signals); and the user equipment configured to:
 	receive at least two RX beam-formed reference signals with respect to respective antenna arrays using a plurality of candidate RX beams, for respective reference signal measurements (see paragraph 33: channel measurement reference signals are received); and 
perform signal reception, via a determined beam of the plurality of the candidate RX beams for each of the at least two antenna arrays, based on the respective reference signal measurements (see paragraph 33: selecting a beam that is appropriate based on the received channel measurement reference signals).

    PNG
    media_image1.png
    390
    578
    media_image1.png
    Greyscale


Khan teaches at least one radio frequency (RF) chain, each of the at least one RF chain being coupled with at least two antenna arrays of the plurality of antenna arrays (see abstract and paragraphs 6-7: a plurality of RF chains, wherein each RF chain is coupled to a respective antenna sub-array of the array of antennas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).

Consider claim 34, Kim discloses that the first and second antenna arrays are symmetric with respect to a field of view boundary (see figure 1 and paragraphs 32-33).
Kim does not specifically disclose that a first of the at least one RF chain is coupled to a first and second of the antenna arrays.
Khan teaches that a first of the at least one RF chain is coupled to a first and second of the antenna arrays (see abstract and paragraphs 6-7: a plurality of RF chains, wherein each RF chain is coupled to a respective antenna sub-array of the array of antennas).
(see paragraph 2 of Khan).

Consider claim 35, Kim does not specifically disclose that neighboring antenna arrays of the plurality of antenna arrays are coupled to different ones of the at least one RF chain.
Khan teaches that neighboring antenna arrays of the plurality of antenna arrays are coupled to different ones of the at least one RF chain (see abstract, figure 9, and paragraphs 6-7: a plurality of antenna arrays that include corresponding phase shifters; see paragraphs 32 and 67: selecting a beam direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).

Consider claim 36, Kim discloses that each of the antenna arrays covers a corresponding range of directions for transmission and/or reception of signals, wherein the ranges of neighboring antenna arrays partially overlap (see paragraph 33: the direction of the beam may be determined; also, see paragraphs 37, 38, and 41: selecting a beam direction).

Consider claim 37, Kim discloses a plurality of antenna arrays and a corresponding plurality of antenna elements (see figure 1: a plurality of antenna arrays and corresponding antenna elements); 
Kim does not specifically disclose that each of the antenna arrays includes a corresponding plurality of phase shifters.
Khan teaches that each of the antenna arrays includes a corresponding plurality of phase shifters (see abstract, figure 9, and paragraphs 6-7: a plurality of antenna arrays that include corresponding phase shifters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).

Consider claim 38, Kim does not specifically disclose baseband circuitry coupled to the at least one RF chain, wherein the baseband circuitry is configured to control the phase shifters of a first of the antenna arrays, to form the determined beam of the first antenna array.
Khan teaches baseband circuitry coupled to the at least one RF chain, wherein the baseband circuitry is configured to control the phase shifters of a first of the antenna (see paragraph 50 and figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).

Consider claim 40, Kim discloses a method for operating a communication device (see figure 1 (reproduced below for convenience), wherein disclosed is said communication device), the method comprising: 
via each antenna array of a plurality of antenna arrays, making observations of a reference signal through candidate receive beams of the antenna array (see figure 1: a plurality of antenna arrays; see paragraph 33: receiving reference signals); and 
for each antenna array of the plurality of antenna arrays, select a corresponding receive beam from the candidate receive beams of the antenna array (see paragraph 33: selecting a beam that is appropriate based on the received channel measurement reference signals); 
performing beamforming at a plurality of antenna arrays to obtain a respective plurality of beamformed signals, wherein beamforming is separately applied at each of the antenna arrays, wherein the beamforming performed at each antenna array is based on the corresponding selected receive beam (see paragraph 33: each of the NT array antennas transmit data by applying beamforming); 

    PNG
    media_image1.png
    390
    578
    media_image1.png
    Greyscale

Kim does not specifically disclose receiving the plurality of beamformed signals at a radio frequency (RF) chain.
Khan teaches receiving a plurality of beamformed signals at a radio frequency (RF) chain (see abstract and paragraphs 6-7: a plurality of RF chains, wherein each RF chain is coupled to a respective antenna sub-array of the array of antennas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).


Khan teaches that the plurality of beamformed signals are simultaneously received at the RF chain, wherein the observations corresponding to the plurality of antenna arrays are made in parallel (see paragraphs 48-50 and figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).

Consider claim 43, Kim discloses that the reference signal includes a plurality of predetermined signals occurring at time-frequency resource locations of known pattern (see paragraph 33).

Consider claim 44, Kim discloses a user equipment (see figure 1 (reproduced below for convenience), wherein disclosed is said user equipment) comprising: 
a plurality of antenna arrays and a corresponding plurality of antenna elements (see figure 1: a plurality of antenna arrays and corresponding antenna elements); 
a radio frequency front end (RFFE) coupled to the plurality of antenna arrays (see figure 1, wherein disclosed is said front end coupled to the antenna arrays); and 
one or more baseband processors coupled to the RFFE, wherein the one or more baseband processors are configured to perform operations (see figure 1: a baseband processor) comprising: 
(see paragraph 33: selecting a beam that is appropriate based on the received channel measurement reference signals, wherein the direction of the beam may be determined; also, see paragraphs 37, 38, and 41: selecting a beam direction).

    PNG
    media_image1.png
    390
    578
    media_image1.png
    Greyscale

Kim does not specifically disclose that each of the antenna arrays includes a corresponding plurality of phase shifters and selecting a beam direction.
Khan teaches that each of the antenna arrays includes a corresponding plurality of phase shifters and selecting a beam direction (see abstract, figure 9, and paragraphs 6-7: a plurality of antenna arrays that include corresponding phase shifters; see paragraphs 32 and 67: selecting a beam direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and combine it with the noted teachings of Khan. The motivation to combine these references is to provide a method for providing a millimeter wave communication network, such as a low complexity Spatial Division Multiple Access (SDMA) (see paragraph 2 of Khan).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPAN 2014/0355707) in view of Khan (USPAN 2013/0202054) and Adams (USPAN 2010/0046421).
Consider claim 42, although Kim and Khan each disclose a plurality of antenna arrays (see above), Kim in view of Khan do not specifically disclose antenna arrays that share a common state of polarization.
Adams teaches antenna arrays that share a common state of polarization (see paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Khan and combine it with the noted teachings of Adams. The motivation to combine these references is to provide a method for beamforming antenna systems (see paragraph 1 of Adams).

Allowable Subject Matter
Claims 27-33, 39, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/